                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:21-CV-053-KDB-DCK

 UNITED STATES OF AMERICA,                             )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )    ORDER
                                                       )
 $16,761 IN UNITED STATES CURRENCY,                    )
                                                       )
                Defendant.                             )
                                                       )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 3) filed by Maria T. Perry, concerning Stephen Silverman, on

March 30, 2021. Stephen Silverman seeks to appear as counsel pro hac vice for Claimant Jermaine

Sanders and Defendant $16,761 in United States Currency. Upon review and consideration of the

motion, which was accompanied by submission of the necessary fee and information, the Court

will grant the motion with modification.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 3) is GRANTED with modification.

Stephen Silverman is hereby admitted pro hac vice to represent Claimant Jermaine Lydell Sanders.

         SO ORDERED.


                                  Signed: April 13, 2021




         Case 5:21-cv-00053-KDB-DCK Document 7 Filed 04/13/21 Page 1 of 1
